Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 1 of 16

CHUBB’ Building And Personal Property

Premises Coverages

Leasehold Interest - due to direct physical loss or damage to building or personal property caused by or resulting from
Undamaged Tenant’s a peril not otherwise excluded at the premises shown in the Declarations, not to exceed the
Improvements And applicable Limit Of Insurance for Leasehold Interest - Undamaged Tenant’s Improvements And
Betterments Betterments shown in the Declarations.

(continued)

Loss Of Master Key We will pay for the reasonable and necessary costs you incur to:

. replace keys;
° adjust locks to accept new keys; or
° if required, install new locks,

due to direct physical loss or damage to a master key or grand master key caused by or resulting
from a peril not otherwise excluded, not to exceed the applicable Limit Of Insurance for Loss Of
Master Key shown in the Declarations.

Loss Prevention We will pay the reasonable and necessary costs you incur to protect:
Expenses building:

¢ personal property; or
° research and development property,

at the premises shown in the Declarations from imminent direct physical loss or damage caused by
or resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of Insurance for
Loss Prevention Expenses shown in the Declarations.

To the extent possible, you must notify us of your intent to incur such cost before you take any loss
prevention action.

In any event, you must notify us within forty-eight (48) hours after you have taken any loss
prevention action.

Non-Owned Detached We will pay for direct physical loss or damage to non-owned detached trailers caused by or
Trailers resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of Insurance for
Non-Owned Detached Trailers shown in the Declarations.

Outdoor Trees, Shrubs, | We will pay for direct physical loss or damage to outdoor trees, shrubs, plants or lawns at

Plants Or Lawns premises you own, rent or occupy, shown in the Declarations, caused by or resulting from:
° fire;
° lightning;
° explosion;
° riot or civil commotion; or

° aircraft or self-propelled missiles,

Property Insuranca
Form 80-02-1000 (Rev. 6-05) Contract Page 5 of 29

 
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 2 of 16

 

Premises Coverages

Outdoor Trees, Shrubs,
Plants Or Lawns
(continued)

Pair And Set

Personal Property Of
Employees

Processing Water

Property Insuranca

not to exceed the applicable Limit Of Insurance for Outdoor Trees, Shrubs, Plants Or Lawns shown
in the Declarations.

We will pay for consequential loss to undamaged personal property that is part of:
7 your product; or
° any product in your care, custody or control,

which has become unmarketable as a complete product, because of covered direct physical loss or
damage to personal property which is part of the same product, not to exceed the applicable Limit
Of Insurance for Pair And Set shown in the Declarations.

This Premises Coverage applies only when you have purchased a Limit Of Insurance for Personal
Property.

We will pay for direct physical loss or damage to personal property of employees caused by or
resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of Insurance for
Personal Property Of Employees shown in the Declarations.

We will also pay for direct physical loss or damage to personal property of employees caused by
or resulting from a peril not otherwise excluded while such personal property of employees is
away from your premises for the purpose of performing duties relating to the conduct of your
business, not to exceed $2,500 for any one employee or $10,000 in the aggregate for any
occurrence, regardless of the number of employees.

We will pay the cost you incur to replace water that is used in your processing operations and
contained in any:

. above-ground tank;
° processing equipment; or
° any associated above-ground piping,

when such water has been released or rendered unusable for its intended purpose as a direct result of
direct physical loss or damaged to such tank, equipment or piping caused by or resulting from a
peril not otherwise excluded, not to exceed the applicable Limit Of Insurance for Processing Water
shown in the Declarations.

The loss or damage must occur at the premises show in the Declarations.

This Premises Coverage does not apply to fire protection equipment.

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 6 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 3 of 16

CHUBE

Premises Coverages
(continued)

Public Safety Service
Charges

Removal

Research And
Development Praperty

Additional Coverages

Any Other Location

Property Insuranca

Building And Personal Property

We will pay the charges you:
° assume under any contract or agreement; or
° are required to pay by local ordinance,

in effect at the time of the direct physical loss or damage, if a fire department or other municipal
agency charged with preserving public safety is called to save or protect building, personal
property or research and development property from direct physical loss or damage caused by or
resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of Insurance for
Public Safety Service Charges shown in the Declarations.

We will pay for direct physical loss or damage to building components, personal property or
research and development property while:

° being moved to another location or returned from such location to its original location; or
° temporarily stored at another location,

if you must move the building components, personal property or research and development
property from such location to preserve it from imminent loss or damage caused by or resulting
from a peril not otherwise excluded, not to exceed the applicable Limit Of Insurance for Building,
Personal Property or Research And Development Property shown in the Declarations.

We will pay for:

° direct physical loss or damage to research and development property caused by or
resulting from a peril not otherwise excluded; and

° the necessary and reasonable additional cost you incur to repair or replace research and
development property that has been lost or damaged by a peril not otherwise excluded,

not to exceed the applicable Limit Of Insurance for Research and Development Property shown in
the Declarations.

These additional costs must be in excess of the cost you would otherwise incur to repair or replace
lost or damaged research and development property in order to meet your last scheduled
introduction date (prior to loss or damage) for any new product which is based on such research.
and development property.

The following Additional Coverages apply within the coverage territory.

We will pay for direct physical loss or damage caused by or resulting from a peril not otherwise
excluded to:

° building components;
e personal property; or

° research and development property,

 

Form 80-02-1000 (Rav. 6-05)

Contract Page 7 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 4 of 16

 

Additional Coverages

Any Other Locatian
(continued)

Arson Or Theft Reward

Deferred Payments

Property Insuranca

at unspecified premises, not to exceed the applicable Limit Of Insurance for:
° Building Components;

° Personal Property; or

° Research and Development Property,

shown under Any Other Location in the Declarations.

This Additional Coverage does not apply to:

° salespersons’ samples;

° property while at any exhibition, fair or trade show;

° property at newly acquired premises;

° property while in transit; or

° property at a job site or temporarily warehoused elsewhere awaiting installation at the job
site.

This Additional Coverage applies only if a Limit Of Insurance for:
° Building Components;

° Personal Property; or

° Research And Development Property,

is shown under Any Other Location in the Declarations.

We will pay a reward of 25% of the covered loss or damage, up to a maximum of $25,000, for
information leading to a felony conviction arising out of direct physical loss or damage to covered
property caused by or resulting from arson, larceny, burglary or vandalism.

We will pay for your interest in personal property that suffers direct physical loss or damage
caused by or resulting from a peril not otherwise excluded and sold by you under a conditional sale
or trust agreement or any installment or deferred payment plan:

° while in transit to buyers; or

. after delivery to buyers,

not to exceed the applicable Limit Of Insurance for Deferred Payments shown in the Declarations.
This Additional Coverage does not apply to default by the buyer of such agreement or plan.

This Additional Coverage applies only if a Limit Of Insurance for Deferred Payments is shown in
the Declarations.

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 8 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 5 of 16

CHUBE

Additional Coverages
(continued)

Exhibition, Fair Or Trade
Show

Fire Protection
Equipment

Installatian

Property Insuranca

Building And Personal Property

We will pay for direct physical loss or damage to personal property caused by or resulting from a
peril not otherwise excluded while:

° in transit to or from any exhibition, fair or trade show; or
° at any exhibition, fair or trade show,

not to exceed the applicable Limit Of Insurance for Personal Property shown under Exhibition, Fair
Or Trade Show in the Declarations.

This Additional Coverage does not apply to:
° electronic data processing property; or
° fine arts.

This Additional Coverage applies only if a Limit Of Insurance for Personal Property is shown under
Exhibition, Fair Or Trade Show in the Declarations.

We will pay the cost you incur to refill your discharged fire protection equipment whether or not
there is direct physical loss or damage to property.

This Additional Coverage is provided regardless of whether a Limit Of Insurance is shown in the
Declarations.

We will pay for direct physical loss or damage to personal property caused by or resulting from a
peril not otherwise excluded while such personal property is:

A. ata job site or temporarily warehoused elsewhere:
1, awaiting and during installation;
2. awaiting and during tests; or
3. awaiting acceptance by the buyer,

not to exceed the applicable Limit Of Insurance for Any Job Site shown under Installation in
the Declarations; or

B. _ in transit to or from such job site or temporary warehouse, not to exceed the applicable
Limit Of Insurance for In Transit shown under Installation in the Declarations.

We will not pay for any loss or damage to:

° personal property not a part of or destined to become part of the installation;
° tools; or

° contractors’ equipment.

This Additional Coverage ends when the first of the following occurs:

° your interest in the personal property ceases;

° the buyer accepts the personal property;

° the personal property is put to use for its intended purpose; or

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 9 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 6 of 16

 

Additional Coverages
Installation ° this policy is terminated.
as tion overage applies only a Imuit surance for Any JO ite or In Transit 1s
(continued) This Additional C lies only if a Limit Of In for Any Job Site or In Transit i
shown under Installation in the Declarations.
In Transit We will pay for direct physical loss or damage to:

Property Insuranca

A. _ personal property, building components, or research and development property while in
transit,

B, _ personal property being shipped FOB or on other similar terms after the title of a shipment
passes to the consignee; or

C. personal property which has been refused by the consignee, from the time such property has
been refused until:

1. the time such property is returned to your premises; or
2. 14 consecutive days after such property has been refused,
whichever occurs first,

caused by or resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of
Insurance for Personal Property, Building Components or Research And Development Property
shown under In Transit in the Declarations.

We will not attempt to collect from the consignee, unless you:
. provide us with your written consent to do so; or

° assign us your right of action.

We will also pay for:

A. the necessary additional expenses you incur to inspect, repackage and reship personal
property damaged by a peril not otherwise excluded;

B. general average and salvage charges that may be assessed against your covered personal
property shipments that are waterborne; and

C. loss or damage to personal property during loading and unloading of that property from a
transporting conveyance, by a peril not otherwise excluded,

not to exceed the applicable Limit Of Insurance for Personal Property shown under In Transit in the
Declarations.

This Additional Coverage does not apply:

° to any personal property, building components or research and development property
while in transit to or from any exhibition, fair or trade show;

. to salespersons’ samples;

° when you are acting as a carrier for hire;

° if you have purchased separate ocean marine insurance that covers any property in transit;
. to shipments by mail, unless registered;

. to electronic data processing property;

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 10 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 7 of 16

CHUBE

Additional Coverages

In Transit
(continued)

International Air
Shipments

Newly Acquired Property

Property Insuranca

Building And Personal Property

° to fine arts; or

° to loss or damage to any property insured under the International Air Shipments Additional
Coverage.

We will pay for direct physical loss or damage to personal property caused by or resulting from a
peril not otherwise excluded while being shipped by air to or from:

° the contiguous United States of America;

: Canada;

° the State of Alaska;

° the State of Hawaii;

: Puerto Rico; or

° territories or possessions of the United States of America or Canada,

and points worldwide, not to exceed the applicable Limit Of Insurance for Personal Property shown
under International Air Shipments in the Declarations. This coverage applies from the delivery of
personal property at the point of origin shown in the air waybill until it is discharged at the
destination shown in the air waybill.

This Additional Coverage does not apply:

. to personal property while being shipped by air to or from any exhibition, fair or trade
show;

° if you have purchased separate ocean marine insurance which covers any personal property
being shipped by air;

° to shipments by mail;

° if you are required to provide a negotiable special cargo policy of insurance to any seller,
buyer or bank;

. to electronic data processing property;
. to fine arts; or
° to loss or damage to any property insured under the In Transit Additional Coverage.

We will pay for direct physical loss or damage to:

° building under construction at existing or newly acquired premises;

° building or personal property at newly acquired premises; or

° newly acquired personal property at existing premises shown in the Declarations

caused by or resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of
Insurance for Building or Personal Property shown in the Declarations under Newly Acquired
Premises or Newly Acquired or Constructed Property.

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 11 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 8 of 16

 

Additional Coverages

Newly Acquired Property
(continued)

Pollutant Clean-up Or
Removal

Property Insuranca

This Additional Coverage applies until the first of the following occurs:

° you report the value of the building or personal property at the newly acquired premises to
us and we add such building or personal property to this policy;

° you report the value of the newly acquired personal property at the existing premises shown
in the Declarations, and we add such personal property to this policy;

° 180 days pass from the date you acquire the premises, personal property, or construction
begins on the building; or

° this policy expires.

We will charge you additional premium for the reported values from the date you acquire the
premises or personal property, or construction begins on the building, if we add such premises,
personal property or building to this policy.

Personal property being moved from a vacated premises to a new premises is not considered
newly acquired personal property.

We will pay the costs you incur to clean up or remove pollutants from land, water or air:
A. at the premises shown in the Declarations and either inside or outside of a building; or
B. _ if the pollutants were part of:

1. personal property;

2. research and development property; or

3. building components,

while in transit,

if the discharge, dispersal, seepage, migration, release or escape of the pollutants is caused by or
results from a peril not otherwise excluded.

The costs will be paid only if they are reported to us in writing within 180 days of the date the peril
occurred which caused or resulted in the discharge, dispersal, seepage, migration, release or escape
of the pollutants,

The most we will pay:
° at a premises shown in the Declarations; and
. for any property in transit,

for all such covered costs that occur during each separate 12-month policy period, regardless of
whether this Additional Coverage appears in any other contract or contracts that form part of this
policy, is the applicable Limit Of Insurance for Pollutant Clean-up Or Removal shown in the
Declarations.

We will not pay for the costs to test for, monitor, contain, treat, detoxify or neutralize, or in any way
respond to or assess the effects of pollutants, other than payment for testing that is performed
during the clean up or removal of the pollutants from the land, water or air, either inside or outside
of a building,

 

Form 80-02-1000 (Rev. 6-05) Contract Page 12 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 9 of 16

CHUBB’ Building And Personal Property
Additional Coverages
Pollutant Clean-up Or This Additional Coverage does not apply if the discharge, dispersal, seepage, migration, release or
Removal escape of pollutants:
(continued) ° is caused by or results from a peril that is excluded under this insurance; or
° occurred prior to the effective date shown in the Declarations.
Preparation Of Loss We will pay the reasonable and necessary expenses we require you to incur after covered direct
Fees physical loss or damage to:
° building;

° personal property;

° personal property of employees;

° research and development property; or
° outdoor trees, shrubs, plants or lawns,

to determine the extent of such loss or damage, not to exceed the applicable Limit Of Insurance for
Preparation Of Loss Fees shown in the Declarations.

This Additional Coverage does not apply to any expenses you incur for any:
° insurance adjuster, consultant, or attorney; or

° of your subsidiaries or affiliates.

Salespersons' Samples We will pay for direct physical loss or damage to salespersons’ samples caused by or resulting
from a peril not otherwise excluded, not to exceed the Limit Of Insurance for Salespersons’ Samples
shown in the Declarations.

This Additional Coverage applies only if a Limit Of Insurance for Salespersons’ Samples is shown
in the Declarations.

Debris Removal The following Debris Removal Coverage applies.
Coverage
Debris Removal A. We will pay for the costs you incur to:

1, demolish and remove debris of damaged building, personal property, personal
property of employees or research and development property caused by or
resulting from a peril not otherwise excluded that occurs during the policy period; or

2. remove debris of damaged outdoor trees, shrubs, plants or lawns at the premises
shown in the Declarations, caused by or resulting from the perils of fire, lightning,
explosion, riot or civil commotion or aircraft or self-propelled missiles that occurs
during the policy period.

B. The most we will pay for debris removal is the lesser of:

1, 25% of the covered direct physical loss or damage; or

Property Insuranca
Form 80-02-1000 (Rev. 6-05) Contract Page 13 of 29

 
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 10 of 16

 

Debris Removal
Coverage

Debris Removal 2. the remaining applicable Limit Of Insurance for Building, Personal Property, Personal

(continued) Property Of Employees, Research and Development Property or Outdoor Trees,
Shrubs, Plants Or Lawns shown in the Declarations, after payment of the covered
direct physical loss or damage.

C. If the amount in B. above is insufficient to pay the debris removal, we will pay the remaining
debris removal, subject to the applicable Limit Of Insurance shown under Debris Removal in
the Declarations.

We will also pay up to $1,000 for the costs you incur at each premises to remove debris that
is blown onto your premises by wind, if the wind would be covered by this insurance.

D. Debris removal will be paid only if:

1, reported to us in writing within 180 days of the date of the direct physical loss or
damage to the building, personal property, personal property of employees,
research and development property or outdoor trees, shrubs, plants or lawns; and

2. a Limit Of Insurance applicable to the damaged building, personal property,
personal property of employees, research and development property or outdoor
trees, shrubs, plants or lawns is shown in the Declarations.

E. Debris removal does not apply to costs to:
1, a. clean up or remove pollutants from land, water or air;

b. clean up, remove, restore or replace covered property because of the presence of
fungus; or

c. clean up, remove, restore or replace polluted land, water or air,
either inside or outside of a building; or

2. demolish and clear the site of the undamaged portion of the building.
Policy Exclusions The following Policy Exclusions apply to all the coverages in this contract.

Acts Or Decisions This insurance does not apply to loss or damage caused by or resulting from acts or decisions,
including the failure to act or decide, of any person, group, organization or governmental body.

This Acts Or Decisions exclusion does not apply to ensuing loss or damage caused by or resulting
from a peril not otherwise excluded.

Business Errors This insurance does not apply to loss or damage caused by or resulting from errors in the:
° altering;
° calibrating;
° constructing;
° developing;

° distributing;

Property Insuranca
Form 80-02-1000 (Rev. 6-05) Contract Page 14 of 29

 
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 11 of 16

CHUBE

Policy Exclusions

Business Errors
(continued)

Dishonesty

Governmental Or Military
Action

Property Insuranca

Building And Personal Property

° installing;

° manufacturing;

° maintaining;

° processing;

° repairing;

° researching; or

° testing,

of part or all of any property.

This Business Errors exclusion does not apply to:
° loss or damage that results to other covered property; or

° ensuing loss or damage caused by or resulting from a peril not otherwise excluded.

This insurance does not apply to loss or damage caused by or resulting from fraudulent, dishonest or
criminal acts or omission committed alone or in collusion with others by you, your partners,
members, officers, managers, directors, trustees, employees, anyone performing acts coming within
the scope of the usual duties of your employees, or by anyone authorized to act for you, or anyone
to whom you have entrusted covered property for any purpose.

This Dishonesty exclusion does not apply to:
A. acts of vandalism;

B. acts committed by carriers or warehousemen for hire or anyone claiming to be a carrier or
warehousemen for hire, other than:

1. you, your partners, directors, trustees and employees;

2. anyone performing acts coming within the scope of the usual duties of your
employees; or

3. anyone authorized to act for you; or

C. ensuing loss or damage caused by or resulting from a peril not otherwise excluded.

This insurance does not apply to loss or damage caused by or resulting from seizure, confiscation,
expropriation, nationalization or destruction of property by order of governmental or military
authority, whether de jure or de facto, regardless of any other cause or event that directly or
indirectly:

° contributes concurrently to; or
° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

 

Form 80-02-1000 (Rev. 6-05) Contract Page 15 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 12 of 16

 

Policy Exclusions

Governmental Or Military This Governmental Or Military Action exclusion does not apply to loss or damage caused by or

Action
(continued)

Inherent Vice/Latent
Defect

Insects Or Animals

Mechanical Breakdown
(Other Than Abrupt And
Accidental)

Property Insurance
Form 80-02-1000 (Rev. 6-05)

resulting from acts of destruction ordered by governmental or military authority:

A. — when taken at the time of a fire to prevent its spread, if the fire would be covered under this
insurance; or

B. _ if the act of destruction is made necessary by direct physical loss or damage to:
1, personal property while in transit; or
2. a conveyance in or on which personal property while in transit is loaded,
caused by or resulting from a specified peril not otherwise excluded.

This insurance does not apply to loss or damage caused by or resulting from inherent vice or latent
defect.

This Inherent Vice/Latent Defect exclusion does not apply to:
° loss or damage caused by or resulting from a specified peril; or
° ensuing loss or damage caused by or resulting from a specified peril or water.

This insurance does not apply to loss or damage caused by or resulting from nesting or infestation
by, or discharge or release of waste products or secretions of any insect or other animal.

This Insects Or Animals exclusion does not apply to ensuing loss or damage caused by or resulting
from a peril not otherwise excluded.

This insurance does not apply to loss or damage caused by or resulting from mechanical breakdown.
This Mechanical Breakdown (Other Than Abrupt And Accidental) exclusion does not apply to:

A. abrupt and accidental breakdown of mechanical or electrical system or apparatus which
causes direct physical loss or damage to all or part of that mechanical or electrical system
or apparatus provided the direct physical loss or damage becomes manifest at the time of
the breakdown that caused it.

Abrupt and accidental breakdown of mechanical or electrical system or apparatus does
not include:

1. rust, oxidation or corrosion;
2. faulty, inadequate or defective design, plan, specifications or installation;

3. failure of mechanical or electrical system or apparatus to perform in accordance
with plans or specifications; or

4, freezing caused by or resulting from weather conditions; or
B. — ensuing loss or damage caused by or resulting from a peril not otherwise excluded.

Contract Page 16 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 13 of 16

CHUBE

Policy Exclusions
(continued)

Nuclear Hazard

Planning, Design,
Materials Or
Maintenance

Utility Supply Failure

Property Insuranca

Building And Personal Property

This insurance does not apply to loss or damage caused by or resulting from nuclear reaction or
radiation, or radioactive contamination, regardless of any other cause or event that directly or
indirectly:

° contributes concurrently to; or

° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.
This Nuclear Hazard exclusion does not apply to ensuing loss or damage to:

° building;

° personal property;

° personal property of employees; or

° research and development property,

caused by or resulting from fire, if the fire would be covered under this insurance and there is a law
in effect in the jurisdiction where the loss or damage occurs that expressly prohibits us from
excluding such ensuing loss or damage.

This insurance does not apply to loss or damage (including the costs of correcting or making good)
caused by or resulting from any faulty, inadequate or defective:

° planning, zoning, development, surveying, siting;

* design, specifications, plans, workmanship, repair, construction, renovation, remodeling,
grading, compaction;

° materials used in repair, construction, renovation or remodeling; or
° maintenance,
of part or all of any property on or off the premises shown in the Declarations.

This Planning, Design, Materials Or Maintenance exclusion does not apply to ensuing loss or
damage caused by or resulting from a peril not otherwise excluded.

This insurance does not apply to loss or damage caused by or resulting from suspension or reduction
of:

° water services;

° electrical or other power services;

° natural gas or other fuel services; or

° Internet or other communication services,

regardless of any other cause or event that:
° contributes concurrently to; or
° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

 

Form 80-02-1000 (Rav. 6-05)

Contract Page 17 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 14 of 16

 

Policy Exclusions

Utility Supply Failure
(continued)

War And Military Action

Wear And Tear

Additional Exclusions

Disappearance

Property Insurance

This Utility Supply Failure exclusion does not apply:

° if the suspension or reduction of such services is the direct result of direct physical loss or
damage caused by or resulting from a peril not otherwise excluded; or

° to ensuing loss or damage caused by or resulting from a specified peril.

This insurance does not apply to loss or damage caused by or resulting from:
° war, including undeclared or civil war;

° warlike action by a military force, including action in hindering or defending against an actual
or expected attack, by any government, sovereign or other authority using military personnel
or other agents; or

° insurrection, rebellion, revolution, usurped power or action taken by governmental or military
authority, whether de jure or de facto, in hindering or defending against any of these,

regardless of any other cause or event that directly or indirectly:
° contributes concurrently to; or
° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

This insurance does not apply to loss or damage caused by or resulting from wear and tear or
deterioration.

This Wear And Tear exclusion does not apply to ensuing loss or damage caused by or resulting
from a specified peril or water.

The following Additional Exclusions apply to all coverages in this contract except:
° In Transit Additional Coverage;

° International Air Shipments Additional Coverage;

° Research And Development Property Premises Coverage; and

° Salespersons’ Samples Additional Coverage.

This insurance does not apply to loss or damage caused by or resulting from:
° disappearance; or

° shortage disclosed on taking inventory,

where there is no physical evidence to show what happened.

This Disappearance exclusion does not apply to ensuing loss or damage caused by or resulting from
a peril not otherwise excluded.

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 18 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 15 of 16

CHUBE

Additional Exclusions
(continued)

Earthquake

Errors In Systems
Programming

Flood

Fungus

Property Insuranca

Building And Personal Property

This insurance does not apply to loss or damage caused by or resulting from earthquake, regardless
of any other cause or event that directly or indirectly:

° contributes concurrently to; or
° contributes in any sequence to,
the loss or damage, even if such other cause or event would otherwise be covered.

This Earthquake exclusion does not apply to ensuing loss or damage caused by or resulting from a
specified peril.

This insurance does not apply to loss or damage caused by or resulting from:

A. _ errors or omissions in the development of, programming of, or instructions to:
1. electronic data processing property; or
2. a machine; or

B. electronic data which is faulty, inadequate or defective for the use intended at the time of
loss or damage.

This Errors In Systems Programming exclusion does not apply to ensuing loss or damage caused by
or resulting from a specified peril.

This insurance does not apply to loss or damage caused by or resulting from:
. waves, tidal water or tidal waves; or
° rising, overflowing or breaking of any boundary,

of any natural or man-made lakes, reservoirs, ponds, brooks, rivers, streams, harbors, oceans or any
other body of water or watercourse, whether driven by wind or not, regardless of any other cause or
event that directly or indirectly:

° contributes concurrently to; or
° contributes in any sequence to,
the loss or damage, even if such other cause or event would otherwise be covered.

This Flood exclusion does not apply to ensuing loss or damage caused by or resulting from a
specified peril.

This insurance does not apply to loss or damage:

° which is fungus;

° which is in anyway attributed to the presence of fungus; or
° caused by or resulting from fungus,

regardless of any other cause or event that directly or indirectly:

° contributes concurrently to; or

 

Form 80-02-1000 (Rav. 6-05)

Contract Page 19 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-2 Filed 08/24/20 Page 16 of 16

 

‘Additional Exclusions
Fungus ° contributes in any sequence to,
(continued) the loss or damage, even if such cause or event would otherwise be covered.
This Fungus exclusion does not apply:
A. — when the presence of fungus results from:
1. explosion;
2. fire;
3. leakage from fire protection equipment; or
4, lightning; or
B. _ to the extent insurance is provided under the Fungus Clean-up Or Removal Premises
Coverage.
Pollutants This insurance does not apply to loss or damage caused by or resulting from the mixture of or

contact between property and a pollutant when such mixture or centarit causes the property 10 be
impure and harmful to:

° itself or other property;

° persons, animals or plants;

° land, water or air; or

° any other part of an environment,

either inside or outside of a building or other structure, regardless of any other cause or event that
directly or indirectly:

° contributes concurrently to; or

. contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.
This Pollutants exclusion does not apply to:

A. _ the mixture of or contact between property and pollutants if the mixture or contact is directly
caused by or directly results from a specified peril;

B. any solid, liquid or gas used to suppress fire; or
C. water.
Paragraphs B and C do not apply to loss or damage involving:

 

° viruses or pathogens; or
° ammonia.
Property Insuranca
Form 80-02-1000 (Rev. 6-05) Contract Page 20 of 29
